


109 HR 5770 IH: United States Physician Shortage

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5770
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Conyers (for
			 himself, Mrs. Christensen,
			 Mr. Davis of Illinois,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Bishop of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to increase the
		  physician manpower in the areas of primary care, psychiatric care, and
		  emergency medicine in federally designated physician shortage areas, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Physician Shortage
			 Elimination Act of 2006.
		2.FindingsCongress finds the following:
			(1)The average life
			 expectancy in the United States has increased to 80 years of age, causing an
			 ever-increasing demand for medical care.
			(2)In 1975, United
			 States medical schools graduated approximately 12,716 physicians. Half of these
			 physicians entered programs of medical studies as graduates of United States
			 colleges and universities. The other half consisted of graduates of foreign
			 institutions admitted to United States medical schools under the J–1 Visa
			 Program.
			(3)Presently, the
			 number of applicants, foreign and domestic, seeking admission to United States
			 medical schools has decreased to approximately 37,364.
			(4)During the last 20
			 years, median tuition and fees at medical schools have increased by 745 percent
			 (270 percent adjusted for inflation) in private schools and by 876 percent (318
			 percent adjusted for inflation) in public schools.
			(5)Physicians who
			 graduated from medical schools in the 1970’s will be leaving the profession
			 within the next 10 years, causing a decrease of 30 percent in the supply of
			 physicians, while the population will have increased by 24 percent.
			(6)The Indiana State
			 Medical Licensing Board has estimated that in 20 years there will be 200,000
			 fewer physicians available to deliver medical services.
			(7)In 2005, the
			 Council on Graduate Medical Education stated in a report to Congress that there
			 will be a shortage of not fewer than 90,000 full-time physicians by
			 2020.
			(8)A
			 decrease in Federal spending to carry out programs authorized by title VII of
			 the Public Health Service Act threatens the viability of programs used to solve
			 the problem of inadequate access to health care.
			(9)A
			 continuing decline in the number of family physicians may lead to renewed
			 shortages of safety net and rural physicians.
			(10)There is a
			 declining ability to recruit qualified medical students from rural and
			 underserved areas, coupled with greater difficulty on the part of community
			 health centers and other clinics to attract adequate personnel.
			3.National Health
			 Service Corps Medical School Scholarship Program
			(a)Program
			 authorizedSubpart III of
			 part D of title III of the Public Health Service Act (42 U.S.C. 254l et seq.)
			 is amended—
				(1)in the heading by
			 inserting , Medical School
			 Scholarship Program, after Scholarship Program; and
				(2)by inserting after
			 section 338A the following:
					
						338A–1.National
				Health Service Corps Medical School Scholarship Program
							(a)Establishment
								(1)In
				generalThe Secretary shall establish a program to be known as
				the National Health Service Corps Medical School Scholarship Program (in this
				subpart referred to as the Medical School Scholarship Program to
				ensure, with respect to the provision of primary health services, including
				primary care, psychiatric care, and emergency medical services, pursuant to
				section 331(a)(2), an adequate supply of physicians. The purpose of the program
				is to train an additional 5000 medical students each year.
								(2)Relationship to
				National Health Service Corps Scholarship ProgramScholarships
				provided under this section are intended to complement, and not take the place
				of, scholarships provided to students enrolled in courses of study leading to a
				degree in medicine or osteopathic medicine under the National Health Service
				Corps Scholarship Program authorized by section 338A.
								(b)EligibilityTo
				be eligible to participate in the Medical School Scholarship Program, an
				individual must—
								(1)be accepted for
				enrollment as a full-time student—
									(A)in an accredited
				(as determined by the Secretary) educational institution in a State; and
									(B)in a course of
				study, or program, offered by such institution leading to a degree in medicine
				or osteopathic medicine;
									(2)be eligible for,
				or hold, an appointment as a commissioned officer in the Regular or Reserve
				Corps of the Service or be eligible for selection for civilian service in the
				Corps;
								(3)submit an
				application to participate in the Medical School Scholarship Program;
				and
								(4)sign and submit to
				the Secretary, at the time of submittal of such application, a written contract
				(described in subsection (f)) to accept payment of a scholarship and to serve
				(in accordance with this subpart) for the applicable period of obligated
				service in a health professional shortage area.
								(c)Application,
				contract, and information requirements
								(1)Summary and
				informationIn disseminating
				application forms and contract forms to individuals desiring to participate in
				the Medical School Scholarship Program, the Secretary shall include with such
				forms—
									(A)a fair summary of the rights and
				liabilities of an individual whose application is approved (and whose contract
				is accepted) by the Secretary, including in the summary a clear explanation of
				the damages to which the United States is entitled under section 338E in the
				case of the individual's breach of the contract; and
									(B)information respecting meeting a service
				obligation through private practice under an agreement under section 338D and
				such other information as may be necessary for the individual to understand the
				individual's prospective participation in the Medical School Scholarship
				Program and service in the Corps, including a statement of all factors
				considered in approving applications for participation in the Program and in
				making assignments for participants in the Program.
									(2)Understandability
				and clarityThe application form, contract form, and all other
				information furnished by the Secretary under this subpart shall be written in a
				manner calculated to be understood by the average individual applying to
				participate in the Medical School Scholarship Program.
								(3)AvailabilityThe
				Secretary shall make such application forms, contract forms, and other
				information available to individuals desiring to participate in the Medical
				School Scholarship Program on a date sufficiently early to ensure that such
				individuals have adequate time to carefully review and evaluate such forms and
				information.
								(4)Recruitment and
				retention
									(A)Distribution of
				materialsThe Secretary shall
				distribute to schools of medicine, schools of osteopathic medicine, and medical
				organizations participating in a medical pipeline program described in section
				749 materials providing information on the Medical School Scholarship Program
				and shall encourage the schools and organizations to disseminate the materials
				to students of the schools and students being recruited through the medical
				pipeline program.
									(B)Retention of
				health professionals in shortage areas
										(i)Health
				professionals nearing completion of obligated serviceIn the case
				of any health professional whose period of obligated service under the Medical
				School Scholarship Program is nearing completion, the Secretary shall encourage
				the individual to remain in a health professional shortage area and to continue
				providing primary health services.
										(ii)Health
				professionals making a transition to private practiceDuring the
				period in which a health professional is planning and making the transition to
				private practice from obligated service under the Medical School Scholarship
				Program, the Secretary may provide assistance to the professional regarding
				such transition if the professional is remaining in a health professional
				shortage area and is continuing to provide primary health services.
										(C)Options to
				encourage health professionals to remain in health professional shortage
				areasIn the case of entities to which participants in the
				Medical School Scholarship Program are assigned under section 333, the
				Secretary shall encourage the entities to provide options with respect to
				assisting the participants in remaining in the health professional shortage
				areas involved, and in continuing to provide primary health services, after the
				period of obligated service under the Medical School Scholarship Program is
				completed. The options with respect to which the Secretary provides such
				encouragement may include options regarding the sharing of a single employment
				position in the health professions by 2 or more health professionals, and
				options regarding the recruitment of couples where both of the individuals are
				health professionals.
									(d)Considerations
				in providing contracts
								(1)FactorsSubject to section 333A, in providing
				contracts under the Medical School Scholarship Program, the Secretary—
									(A)shall consider—
										(i)the extent of the
				demonstrated interest of the applicants for the contracts in providing primary
				health services; and
										(ii)the extent of the
				demonstrated interest of the applicants for the contracts in working with
				underserved communities; and
										(B)may consider such other factors regarding
				the applicants as the Secretary determines to be relevant to selecting
				qualified individuals to participate in such Program.
									(2)Highest
				priorityIn providing contracts under the Medical School
				Scholarship Program, the Secretary shall give highest priority to any
				application for such a contract submitted by an individual who has been
				recruited and admitted to a medical school through a medical pipeline program
				described in section 749.
								(3)Second-highest
				priorityIn providing
				contracts under the Medical School Scholarship Program, the Secretary shall
				give second-highest priority—
									(A)to any application for such a contract
				submitted by an individual who has (and whose spouse, if any, has)
				characteristics that increase the probability that the individual will continue
				to serve in a health professional shortage area after the period of obligated
				service pursuant to subsection (f) is completed; and
									(B)subject to
				subparagraph (A), to any application for such a contract submitted by an
				individual who is from a disadvantaged background and who would otherwise be
				unable to afford a medical school education.
									(e)Approval
				required
								(1)Approval of
				participationAn individual becomes a participant in the Medical
				School Scholarship Program only upon the Secretary’s approval of the
				individual’s application submitted under subsection (b)(3) and the Secretary’s
				acceptance of the contract submitted by the individual under subsection
				(b)(4).
								(2)Written
				noticeThe Secretary shall provide written notice to an
				individual promptly upon the Secretary’s approving, under paragraph (1), of the
				individual’s participation in the Medical School Scholarship Program.
								(f)Contents of
				contractsThe written
				contract (referred to in this subpart) between the Secretary and an individual
				shall contain—
								(1)an agreement
				that—
									(A)subject to paragraph (2), the Secretary
				agrees—
										(i)to
				provide the individual with a scholarship (described in subsection (g)) during
				the entire period in which the individual is pursuing a course of study
				described in subsection (b)(1)(B), with such period not to exceed 5 years;
				and
										(ii)to accept
				(subject to the availability of appropriated funds for carrying out sections
				331 through 335 and section 337) the individual into the Corps (or for
				equivalent service as otherwise provided in this subpart); and
										(B)subject to
				paragraph (2), the individual agrees—
										(i)to accept provision of such a scholarship
				to the individual;
										(ii)to maintain enrollment in a course of study
				described in subsection (b)(1)(B) until the individual completes the course of
				study;
										(iii)while enrolled
				in such course of study, to maintain an acceptable level of academic standing
				(as determined under regulations of the Secretary by the educational
				institution offering such course of study);
										(iv)to complete a residency in a specialty that
				the Secretary determines is consistent with the needs of the Corps, except that
				the Secretary shall not determine the location of the residency training;
				and
										(v)to serve for a time period (hereinafter in
				the subpart referred to as the period of obligated service)
				equal to 6 years, as a provider of primary health services in a health
				professional shortage area (designated under section 332) to which the
				individual is assigned by the Secretary as a member of the Corps, or as
				otherwise provided in this subpart;
										(2)a provision that any financial obligation
				of the United States arising out of a contract entered into under this subpart
				and any obligation of the individual which is conditioned thereon, is
				contingent upon funds being appropriated for scholarships under this subpart
				and to carry out the purposes of sections 331 through 335 and sections 337 and
				338;
								(3)a statement of the damages to which the
				United States is entitled, under section 338E for the individual's breach of
				the contract; and
								(4)such other statements of the rights and
				liabilities of the Secretary and of the individual, not inconsistent with the
				provisions of this subpart.
								(g)Scholarships
								(1)In
				generalA scholarship
				provided to a student for a school year under a written contract under the
				Medical School Scholarship Program shall consist of—
									(A)payment to, or (in accordance with
				paragraph (2)) on behalf of, the student of the amount (except as provided in
				section 711) of—
										(i)the tuition of the student in such school
				year; and
										(ii)all other reasonable educational expenses,
				including fees, books, and laboratory expenses, incurred by the student in such
				school year; and
										(B)payment to the
				student of a stipend of—
										(i)$2500 per month
				(adjusted in accordance with paragraph (3)) for each of the 12 consecutive
				months beginning with the first month of such school year during the first and
				second school years of the program of study leading to a degree in medicine or
				osteopathic medicine; and
										(ii)$3000 per month
				(adjusted in accordance with paragraph (3)) for each of the 12 consecutive
				months beginning with the first month of such school year during each
				subsequent school year of the program of study leading to a degree in medicine
				or osteopathic medicine.
										(2)Contracts with
				schools of medicine and schools of osteopathic medicineThe Secretary may contract with a school of
				medicine or school of osteopathic medicine, in which a participant in the
				Medical School Scholarship Program is enrolled, for the payment to the school
				of the amounts of tuition and other reasonable educational expenses described
				in paragraph (1)(A). Payment to such a school may be made without regard to
				section 3648 of the Revised Statutes (31 U.S.C. 529).
								(3)Adjustment of
				monthly stipendThe amount of
				the monthly stipend, specified in paragraph (1)(B) and as previously adjusted
				(if at all) in accordance with this paragraph, shall be increased by the
				Secretary for each school year ending in a fiscal year beginning after
				September 30, 2010, by an amount (rounded to the next highest multiple of $1)
				equal to the amount of such stipend multiplied by the overall percentage (under
				section 5303 of title 5, United States Code) of the adjustment (if such
				adjustment is an increase) in the rates of pay under the General Schedule made
				effective in the fiscal year in which such school year ends.
								(h)Employment
				ceilingNotwithstanding any
				other provision of law, individuals who have entered into written contracts
				with the Secretary under this section, while undergoing academic training,
				shall not be counted against any employment ceiling affecting the
				Department.
							(i)Authorization of
				appropriationsThere is authorized to be appropriated
				$425,000,000 for fiscal year 2007 and such sums as may be necessary in each
				fiscal year thereafter to carry out this
				section.
							.
				(b)Obligated
			 serviceSection 338C of such Act (42 U.S.C. 254m) is
			 amended—
				(1)in subsection (a)
			 by striking 338A and inserting 338A,
			 338A–1,;
				(2)in subsection
			 (b)(1) by striking 338A(f)(1)(B)(v) and inserting
			 338A(f)(1)(B)(v), 338A–1(f)(1)(B)(v),; and
				(3)in
			 subsection (b)(5)(A) by striking the Scholarship Program and
			 inserting the Scholarship Program and the Medical School Scholarship
			 Program.
				(c)Private
			 practiceSection 338D of such Act (42 U.S.C. 254n) is
			 amended—
				(1)in subsection
			 (a)(1) by striking the Scholarship Program and inserting
			 the Scholarship Program or the Medical School Scholarship
			 Program; and
				(2)in subsection (c)
			 by striking 338A and inserting 338A,
			 338A–1,.
				(d)Breach of
			 scholarship contractSection 338E of such Act (42 U.S.C. 254o) is
			 amended—
				(1)by striking
			 338A each place it appears and inserting 338A or
			 338A–1;
				(2)by
			 striking the Scholarship Program each place it appears and
			 inserting the Scholarship Program or the Medical School Scholarship
			 Program;
				(3)in subsection
			 (b)(1)(A) by striking 338A(f)(1)(B)(iv) and inserting
			 338A(f)(1)(B)(iv) or 338A–1(f)(1)(B)(iv);
				(4)in subsection
			 (b)(3)(B) by striking 338A(g) and inserting 338A(g) or
			 338A–1(g); and
				(5)in subsection
			 (d)(3)(B)(i) by striking the Scholarship or Loan Repayment Program (or
			 contract thereunder) and inserting the Scholarship Program, the
			 Medical School Scholarship Program, or the Loan Repayment Program (or a
			 contract under any of such programs).
				(e)Fund regarding
			 use of amounts recovered for contract breach to replace services lost as result
			 of breachSection 338F of such Act (42 U.S.C. 254o–1) is amended
			 by striking 338A each place it appears and inserting
			 338A, 338A–1,.
			4.Grants to
			 increase the number of available slots for newly admitted medical students and
			 to increase participation in the National Health Service Corps Medical School
			 Scholarship ProgramPart C of
			 title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is amended
			 by adding at the end the following:
			
				749.Grants to
				increase the number of available slots for newly admitted medical students and
				to increase participation in the National Health Service Corps Medical School
				Scholarship Program
					(a)Grants to medical
				schools
						(1)Program
				authorizedThe Secretary may make grants to medical schools for
				the following purposes:
							(A)To increase the
				capacity of the recipient medical school to accept additional medical students
				each year.
							(B)To develop
				curriculum.
							(C)To acquire
				equipment.
							(D)To recruit, train,
				and retain faculty.
							(E)To provide
				assistance to students who have completed a course of study at the recipient
				medical school during the period in which such students are completing a
				residency program affiliated with the recipient medical school.
							(2)ApplicationA
				medical school seeking a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
						(3)Priority for
				additional slotsPriority for additional slots made available
				using funds from a grant awarded under this subsection shall be given to
				students who have been recruited by the recipient medical school through a
				medical school pipeline program described in subsection (b)(2).
						(b)Grants to
				medical organizations
						(1)Program
				authorizedThe Secretary may make grants to eligible medical
				organizations for the following purposes:
							(A)To recruit
				students to participate in the National Health Service Corps Medical School
				Scholarship Program authorized by section 338A–1 (in this section referred to
				as the Medical School Scholarship Program).
							(B)To participate in
				a medical school pipeline program described in paragraph (2).
							(2)Medical school
				pipeline programA medical school pipeline program is a program
				to target minority students to increase the number of minority health
				professionals serving medically underserved communities through activities
				including tutoring, course development, and other student support designed to
				recruit students from middle schools, high schools, and universities to
				participate in the Medical School Scholarship Program.
						(3)Grant
				amountsThe Secretary shall determine the amount of a grant based
				on factors including the cost of living and health care needs of the State for
				which students are recruited.
						(4)ApplicationA
				medical organization seeking a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require, including—
							(A)a description of
				how the organization will carry out the purposes described in subsection
				(b)(1);
							(B)a description of
				goals and objectives with respect to—
								(i)the intended
				number of students to be accepted and graduated from medical schools each year
				under the grant program established under this subsection;
								(ii)the intended
				number of newly graduated students who will serve in medically underserved
				communities; and
								(iii)the intended
				number of individuals in medically underserved communities who will have access
				to primary care physicians as a result of the increase in graduating physicians
				under the grant program; and
								(C)information
				regarding the anticipated number of Medical School Scholarship students the
				organization seeks to recruit.
							(5)Reports
				required
							(A)Grant
				recipientsA recipient of a grant under this subsection shall
				submit to the Secretary at the end of each fiscal year in which a grant is
				received, a report containing the following:
								(i)The amount of the
				grant received under this subsection.
								(ii)An expense report
				detailing the use of amounts from a grant under this subsection.
								(iii)A description of
				the results of the use of amounts from a grant under this subsection.
								(B)SecretaryAt
				the end of each fiscal year in which grants under this subsection are made, the
				Secretary shall compile and submit to Congress the information received under
				paragraph (5)(A).
							(c)DefinitionsIn
				this section, the following definitions apply:
						(1)Medical
				schoolThe term medical school means a school of
				medicine or a school of osteopathic medicine.
						(2)Medical School
				Scholarship studentThe term
				Medical School Scholarship Student means a student who is a
				recipient of a scholarship under the Health Service Corps Medical School
				Scholarship Program authorized by section 338A–1.
						(3)Medical
				organizationThe term
				medical organization means a national, State, local, or
				community-based public or nonprofit private organization having as its mission
				the goal of identifying and recruiting minority students for health
				professions.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated—
						(1)$500,000,000 for
				fiscal year 2007 and such sums as may be necessary in each fiscal year
				thereafter to carry out subsection (a); and
						(2)$35,000,000 for
				fiscal year 2007 and such sums as may be necessary in each fiscal year
				thereafter to carry out subsection
				(b).
						.
		5.Expansion of
			 residency programs and primary care services offered by community health
			 centersPart C of title VII of
			 the Public Health Service Act (42 U.S.C. 293k et seq.) is amended by adding
			 after section 749 the following:
			
				749A.Grants to
				establish medical residency programs at community health centers
					(a)Program
				authorizedThe Secretary may make grants to community health
				centers to establish, at the centers, new or alternative-campus accredited
				medical residency programs affiliated with accredited medical programs.
					(b)Use of
				fundsAmounts from a grant under this section shall be used to
				cover the costs of establishing the medical residency program described in
				subsection (a), including costs associated with—
						(1)curriculum
				development;
						(2)equipment
				acquisition; and
						(3)recruitment,
				training, and retention of residents and faculty.
						(c)ApplicationsA
				community health center seeking a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
					(d)Review of
				applicationsIn reviewing applications submitted under subsection
				(c), and in selecting recipients for a grant under this section, the Secretary
				shall give preference to funding medical residency programs focusing on
				providing training in primary care, psychiatric care, and emergency care
				medicine.
					(e)DefinitionsIn
				this section, the following definitions apply:
						(1)AccreditedThe term accredited, as
				applied to a new or alternative-campus medical residency program, means a
				program that is accredited by a recognized body or bodies approved for such
				purpose by the Accreditation Council for Graduate Medical Education, except
				that a new medical residency program that, by reason of an insufficient period
				of operation, is not eligible for accreditation on or before the date of
				submission of an application under subsection (c) shall be deemed accredited if
				the Accreditation Council for Graduate Medical Education finds, after
				consultation with the appropriate accreditation body or bodies, that there is
				reasonable assurance that the program will meet the accreditation standards of
				such body or bodies prior to the date of graduation of the first entering class
				in that program.
						(2)Community health
				centerThe term community health center means a
				health center as defined in section 330.
						(3)Medical
				programThe term medical program means a program in
				medicine or a program in osteopathic medicine.
						749B.Grants to
				improve delivery of primary care services in community health centers
					(a)Primary care
				access grants
						(1)Program
				authorizedThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, may make grants to community
				health centers for the purpose of increasing the number of medical service
				providers associated with such centers.
						(2)GrantsA
				recipient of a grant under this subsection shall be eligible to receive such
				grants for five fiscal years.
						(3)Use of
				fundsA recipient of a grant under this subsection shall use
				amounts from the grant for one or more of the following activities:
							(A)To recruit
				residents for medical residency programs at community health centers from among
				students who are recipients of a scholarship under the National Health Service
				Corps Medical School Scholarship Program authorized by section 338A–1.
							(B)To establish a
				multi-community physician mentoring program to encourage upper level residents
				to remain in the State in which the community health center and medical
				residency program are located.
							(C)To enter into
				contracts for technical assistance for the purpose of recruiting or retaining
				primary care staff.
							(D)To enter into
				contracts for technical assistance in preparing contracts with local providers
				of primary health care to provide services for medically underserved
				communities.
							(4)ApplicationA
				community health center seeking a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
						(b)Grants for
				primary care facility capital expenditures
						(1)Program
				authorizedThe Secretary, acting through the Administrator, may
				make grants to community health centers for the purpose of increasing primary
				care capabilities through the construction, expansion, or renovation of
				facilities.
						(2)GrantsA
				recipient of a grant under this subsection shall be eligible to receive such
				grants for 5 fiscal years.
						(3)Use of
				fundsA recipient of a grant under this subsection shall use
				amounts from the grant for one or more of the following activities:
							(A)To acquire or
				lease facilities.
							(B)To construct new
				facilities.
							(C)To repair or
				modernize existing facilities.
							(D)To purchase or
				lease medical equipment.
							(c)DefinitionsIn
				this section, the following definitions apply:
						(1)Community health
				centerThe term community health center means a
				health center as defined in section 330.
						(2)Medical
				schoolThe term medical school means a school of
				medicine or a school of osteopathic medicine.
						749C.Authorization
				of appropriations to assist community health centersThere is authorized to be appropriated
				$200,000,000 for fiscal year 2007 and such sums as may be necessary for each
				fiscal year thereafter to carry out sections 749A and
				749B.
				.
		
